UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-6020



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MYRON ARVEL WARD,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Norman K. Moon, District Judge.
(CR-97-40, CA-01-213-7)


Submitted:   March 6, 2003                     Decided:   May 1, 2003


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Myron Arvel Ward, Appellant Pro Se. Bruce A. Pagel, OFFICE OF THE
UNITED STATES ATTORNEY, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Myron Arvel Ward, a federal prisoner, seeks to appeal the

district court’s orders denying relief on his motion filed under 28

U.S.C. § 2255 (2000) and denying his motion to reconsider.                       An

appeal may not be taken from the final order in a § 2255 proceeding

unless    a    circuit    justice    or    judge    issues   a    certificate    of

appealability.       28 U.S.C. § 2253(c)(1) (2000).              A certificate of

appealability will not issue for claims addressed by a district

court on the merits absent “a substantial showing of the denial of

a constitutional right.”            28 U.S.C. § 2253(c)(2) (2000).          As to

claims dismissed by a district court solely on procedural grounds,

a certificate of appealability will not issue unless the movant can

demonstrate      both    “(1)    ‘that    jurists   of   reason   would   find   it

debatable whether the [motion] states a valid claim of the denial

of a constitutional right’ and (2) ‘that jurists of reason would

find it debatable whether the district court was correct in its

procedural ruling.’”            Rose v. Lee, 252 F.3d 676, 684 (4th Cir.)

(quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), cert.

denied, 534 U.S. 941 (2001).              We have independently reviewed the

record and conclude that Ward has not satisfied either standard.

Accordingly, we deny a certificate of appealability and dismiss the

appeal.       See Miller-El v. Cockrell,             U.S.        , 2003 WL 431659

(U.S. Feb. 25, 2003) (No. 01-7662), at *10.              We deny Ward’s motions

to retain the record.           We dispense with oral argument because the


                                           2
facts   and   legal    contentions   are   adequately   presented     in   the

materials     before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                    DISMISSED




                                      3